DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 8/3/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes generic placeholder limitations that do not use the word “means,” but are nonetheless NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim recites sufficient structure to perform the recited function.  Such claim limitation(s) is/are: construction cylinder arrangement in claim 1, line 3.
However, this limitation is nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  The structure in the claim that is sufficient to perform the recited function includes a base element, a piston and a substantially cylindrical base body (see claim 1, lines 6-7)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that d use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 
“means of at least two adjusting elements” in claim 2, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses that the corresponding structures can include piezo actuators, teaching on page 19, lines 2-3 that “The adjusting elements 32 can for example be designed as piezo actuators.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the additive manufacturing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first reference to “additive manufacturing” in the claim and it is unclear if additive manufacturing was supposed to be recited earlier in the claim, such as in the preamble.  The examiner suggests deleting “the” from before “additive manufacturing”.

Claim 1 recites the limitation "the three-dimensional shape of at least part of the surface of the base element" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first reference to “three-dimensional shape” in the claim and although the claim earlier introduced the term of “three-dimensional objects”, it is unclear if the earlier term provides inherent antecedent basis for the term three-dimensional shape.  Additionally, later claim 7 utilizes the phrase “a three-dimensional shape”, which suggests that “three-dimensional objects” should not be interpreted to provide inherent antecedent basis for “three-dimensional shape”.  This appears to be the first reference to “surface of the base element” in the claim and although the claim earlier introduced the term of “at least part of the base element”, it is unclear if the earlier term provides inherent antecedent basis for the term surface.  Additionally, later claim 7 utilizes the phrase “a surface of the base element”, which suggests that “least part of the base element” should not be interpreted to provide inherent antecedent basis for the term “surface of the base element”.  Additionally, it is unclear if “part” as used in lines 18-19 is the same as “part” as used earlier in the claim, due to the modification to include “surface”.  The examiner suggests amending the term to recite “a three-dimensional shape of at least a part of a surface of the base element”.1

Claim 1 recites the limitation "the surface of the base element" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first reference to “surface of the base element” in the claim and although the claim earlier introduced the term of “at least part of the base element”, it is unclear if the earlier term provides inherent antecedent basis for the term surface.  Additionally, later claim 7 utilizes the phrase “a surface of the base element”, which suggests that “least part of the base element” should not be interpreted to provide inherent antecedent basis for the term “surface of the base element”.  The examiner suggests amending the term to recite “a surface of the base element”

Claim 5 recites the limitation "the locations of at least two of the zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first reference to “locations” in the claim in relation to zones and although parent claim 4 earlier introduced the term of “three different zones”, it is unclear if the earlier term provides inherent antecedent basis for the term locations.  The examiner suggests deleting “the” from before “locations”.

Claim 5 recites the limitation "the locations of adjusting elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first reference to “locations” in the claim in relation adjusting elements; additionally, parent claim 2 earlier introduced the term of “adjusting elements”.  It is unclear if the term adjusting elements provides inherent antecedent basis for the term locations.  The examiner also recommends that applicant insert “the” or “said” prior to adjusting elements.  It is unclear if the term adjusting elements provides inherent antecedent basis for the term locations.  The examiner suggests amending the limitation to recite “locations of the adjusting elements”.

Claim 5 recites the limitation "the reference structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that the term “a reference structure” was introduced in claim 3.  However, claim 5 is dependent from claim 4, which is dependent from claim 2, which is dependent from claim 1.  It is unclear if applicant intended some antecedent basis to claim 3.  The examiner suggests amending the limitation to recite “a reference structure”.  Alternatively, applicant could correct the claim dependency.

Regarding claim 6, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "the measurement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously introduced terms such as “measuring a base element”, “a measurement pattern”, and “measuring data”, as well as the closing related “monitoring sites of incidence”.  The term “the measurement” appears to be a reference back to one of these four elements and it is suggested that applicant use one of these terms to maintain consistency.

Claim 7 recites the limitation "a three-dimensional shape of at least a part of a surface of the base element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1, the term “the three-dimensional shape of at least part of the surface of the base element” was used and is rejected as lacking antecedent basis, and the examiner suggested amending this phrase in claim 1.  If applicant makes the suggested amendment in claim 1, the examiner suggests amending the limitation in claim 7 to recite “the three-dimensional shape of at least the part of the surface of the base element”.  

Claim 9 recites the limitation "the measurement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously introduced terms such as “measuring a base element”, “a measurement pattern”, and “measuring data”, as well as the closing related “monitoring sites of incidence”.  The term “the measurement” appears to be a reference back to one of these four elements and it is suggested that applicant use one of these terms to maintain consistency.  (See also the rejection of the same term in claim 7)

Claim 10 recites the limitation "the expected sites of incidence" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term sites of incidence provides inherent antecedent basis for the term expected sites of incidence.  This appears to be the first reference to “expected” in the claim in relation to sites of incidence and it is suggested applicant delete “the” and amend the limitation to “expected sites of incidence”.

Claim 12 recites the limitation "the measurement of the base element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously introduced terms such as “measuring a base element”, “a measurement pattern”, and “measuring data”, as well as the closing related “monitoring sites of incidence”.  The term “the measurement” appears to be a reference back to one of these four elements and it is suggested that applicant use one of these terms to maintain consistency.  Due to the modifier “of the base element”, it appears that a reference back to measuring a base element was intended and it is suggested that applicant amend this limitation to read “the measuring of the base element”.


Claim 13 recites the limitation "the measurement of the base element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously introduced terms such as “measuring a base element”, “a measurement pattern”, and “measuring data”, as well as the closing related “monitoring sites of incidence”.  The term “the measurement” appears to be a reference back to one of these four elements and it is suggested that applicant use one of these terms to maintain consistency.  Due to the modifier “of the base element”, it appears that a reference back to measuring a base element was intended and it is suggested that applicant amend this limitation to read “the measuring of the base element”.

Claim 14 recites the limitation "sites of incidence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term sites of incidence was previously introduced in claim 1.  The examiner suggests amending the limitation to recite “the sites of incidence”.

Claim 14 recites the limitation "the scope" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term “scope” is being introduced for the first time in claim 14, and it is unclear if this term would have inherent antecedent basis due to the introduction of “reference measurement sequence” earlier in the claim. The examiner suggests amending the limitation to recite “a scope”.

Claim 14 recites the limitation "the measurement of the base element" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously introduced terms such as “measuring a base element”, “a measurement pattern”, and “measuring data”, as well as the closing related “monitoring sites of incidence”.  The term “the measurement” appears to be a reference back to one of these four elements and it is suggested that applicant use one of these terms to maintain consistency.  Due to the modifier “of the base element”, it appears that a reference back to measuring a base element was intended and it is suggested that applicant amend this limitation to read “the measuring of the base element”.

Claim 18 recites the limitation "the fitted curve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 16 recites the limitation of “one or more curve parameters are each determined from the measurement sequence data and the reference measurement sequence data, which in each case describe a fitted curve”.  The term “in each case” as used in parent claim 16 has been interpreted as providing support for two fitted curves, one for measurement sequence data and one for the reference measurement sequence data.  Therefore, it is suggested that applicant amend line 1 of claim 18 to recite “each fitted curve”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieger (DE102015211538A1, English equivalent available as US20180133800A1) in view of Muehlhoff (US 6,594,006) and Small (US 20170205623 A1).

As to claim 1, Pieger discloses a method for measuring a base element (base member 2)of a construction cylinder arrangement (see paragraph 0002, disclosing “a construction cylinder arrangement for machines for producing three-dimensional objects”, see also paragraphs 0052 and 0101-0107), wherein 
the construction cylinder arrangement is arranged on a machine for the additive manufacturing of three-dimensional objects by sintering or melting a powdery material (see the abstract, reciting “producing three-dimensional (3D) objects in layers by laser sintering or laser melting powdered material”, and see “powdered material 74”) using a high-energy beam (processing laser beam 80, see paragraph 0098), and 
the base element can be moved by a piston in a substantially cylindrical base body of the construction cylinder arrangement (see paragraph 0072, disclosing “a construction cylinder arrangement 1 according to the invention comprising a substantially cylinder-tube-like base member 2 and a piston 4 that can be displaced in the base member along a cylinder axis 3”), the method comprising 
producing a measurement pattern from laser light that illuminates at least part of the base element… such that deflected laser beams are produced and the deflected laser beams are oriented at least towards the part of the base element (see paragraph 0101, disclosing “three laser diodes 86 for producing a laser line, respectively (in FIG. 7, only one laser diode 86 is illustrated for the sake of simplicity.”  See also Figure 8A and paragraph 0102); 
illuminating the base element with the laser light (see paragraph 0102, disclosing “The laser diode 86 directs a laser line 91 towards a gap 89 between the substrate 21 and a reference surface 90 of the process chamber, for example, the bottom of the process chamber.”); 
monitoring sites of incidence of the laser light on the base element with a camera (camera 85) to produce measuring data about the base element, wherein the measuring data comprises one or more of position information, orientation information, or information about the three-dimensional shape of at least part of the surface of the base element, wherein the camera is arranged in a laterally offset manner in relation to the deflected laser beams (see paragraph 0102, disclosing “In FIG. 8A, the measurement principle applied is explained in greater detail by way of example as a plan view of the substrate 21. The laser diode 86 directs a laser line 91 towards a gap 89 between the substrate 21 and a reference surface 90 of the process chamber, for example, the bottom of the process chamber. The laser line 91 preferably extends approximately perpendicularly to the local gap 89. In the case of a height offset between the substrate 21 and the reference surface 90, the (projected) laser line 91 has a line offset 92 when viewed from above and approximately parallel with the local direction of the gap 89. This line offset 92 can readily be detected by the camera, if it is directed towards the position 93 by means of the optical scanner unit, with an automatic image identification system and can be processed electronically, in particular for automatic positioning element control.”).
Pieger does not disclose the full limitation of wherein the measurement pattern is produced by deflection of a laser beam of a measuring laser by a scanner optical system such that differently deflected laser beams are produced and the deflected laser beams are oriented at least towards the part of the base element.
However, Muehlhoff and Small discloses and makes obvious the limitation of wherein the measurement pattern is produced by deflection of a laser beam of a measuring laser by a scanner optical system such that differently deflected laser beams are produced and the deflected laser beams are oriented at least towards the part of the base element.  Muehlhoff discloses the use of triangulation, teaching in column 2, lines 34-40 that “In triangulation, a light point is projected by means of a laser beam onto the plane of the measurement object to be scanned and the reflected light is imaged on a position-sensitive detector. The position of the reflection on the detector varies depending on the distance between the plane XY to be scanned and the objective, as measured in coordinate Z. The signal emitted by the detector is accordingly a measure for the distance between the reflecting surface and the objective or a measure of whether or not the reflecting point lies in the focus of the objective.”  Additionally, column 1, line 60 to claim 2, line 6 discloses that “According to the invention, it is provided in a method of the type described above that, after a rough orientation of the object carried out by fixing on an object holder, a laser beam is directed successively in time to at least three different points P.sub.1, P.sub.2 . . . P.sub.n located in the scan plane XY of the object and, in doing so, each of the reflections proceeding from the points P.sub.1, P.sub.2 . . . P.sub.n is imaged on a position-sensitive detector, an actual position value is determined at the detector for each reflection and is compared with a stored reference position value, actuating or adjustment commands for changing the inclination of the object holder are obtained from the deviations of the actual position values from the reference position values, and the inclination of the object holder is changed on the basis of these adjustment commands until points P.sub.1, P.sub.2 . . . P.sub.n are located in the focal plane X'Y' of the laser scanner.”  Muehlhoff discloses that these features are beneficial, teaching in column 4, lines 28-34 that “This construction of the adjusting device according to the invention has the advantageous result that the angle adjusting movements about the X-axis on the one hand and Y-axis on the other hand can be carried out independent from one another and the X-axis need no longer be readjusted while the Y-axis is moved, and vice versa.”  Additionally, Small teaches in paragraph 0035 that “FIG. 3 shows an example of a laser system 300 that includes a laser source 302 coupled to a 3D scan system 304 and a controller 306. The laser source 302 includes a pump source 308 and a gain medium 310 coupled to the pump source 308 that generates a laser beam 312 based on the energy provided by the pump source 308. The scan system 304 receives the laser beam 312, e.g., through free-space or optical fiber coupling, and directs the laser beam 312 to a target 314 situated in a field of view 316 of the 3D scan system 304. The 3D scan system 304 includes a pair of galvanometer scan mirrors 318, 320 optically coupled to the laser beam 312 and coupled to a pair of respective mirror actuators 322, 324 that rotate the scan mirrors 316, 318 so as to direct the laser beam 312 to through a focus optic 326 to an X,Y position in the field of view 316. The 3D scan system 304 also includes a Z-lens 328 and that is also optically coupled to the laser beam 312 and translates with a coupled Z-lens actuator 330 so as to a change the focal plane of a spot 332 of the laser beam 312 that is focused with the focus optic 326. For example, the focus optic 326 can be selected so as to have a relatively flat focal plane across the field of view 316, though improved flatness can increase the cost of the lens. Furthermore, the degree of flatness of the focus optic 326 can vary from optic to optic, or can remain substantially flat in a center region of the field of view 316 and deteriorate towards the edges of the field of view 326. Thus, the Z-lens 328 can be used to maintain the flatness of the focal plane across the field of view 316 or can enlarge the field of view capability of the focus optic 326. Additionally, some laser targets may include variable surface topologies that require a dynamic change in the z-position of the focal plane during processing or between processing steps with the laser beam 312.”  Small also teaches in paragraph 0038 that “In typical examples, trace accuracy for the laser beam 312 of a few microns or less can be achieved for a variety of patterning applications.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the full limitation of wherein the measurement pattern is produced by deflection of a laser beam of a measuring laser by a scanner optical system such that differently deflected laser beams are produced and the deflected laser beams are oriented at least towards the part of the base element as taught by Muehlhoff’s scanning methods in order to achieve the advantageous result that the angle adjusting movements about the X-axis on the one hand and Y-axis on the other hand can be carried out independent from one another and the X-axis need no longer be readjusted while the Y-axis is moved, and vice versa because Small teaches that using a camera system that trace accuracy for the laser beam of a few microns or less can be achieved for a variety of patterning applications

As to claim 2, Pieger discloses that the piston has an upper piston part, on which the base element is arranged, and a lower piston part, against which the upper piston part can be aligned by means of at least two adjusting elements (positioning elements, such as piezo-actuators).  See the abstract, disclosing “The piston can be constructed with an upper piston portion and a lower piston portion,”  See paragraph 0032, disclosing “in the case of three positioning elements, the axial position of the substrate relative to the lower portion can also be adjusted (to a small extent). The positioning elements can be constructed, for example, in the manner of a piezo-actuator or an encapsulated spindle drive.”

As to claim 3, Pieger discloses that measuring the base element provides at least information relating to a tilting of the base element relative to a reference structure.  See paragraph 0103, disclosing “By means of additional laser diodes (not illustrated), a line offset is also determined in the same manner at the positions 94, 95; the positions 93, 94, 95 on the gap 89 are uniformly distributed about the cylinder axis 3 (that is to say, at an angular offset of approximately 120°). The inclination of the substrate 21 in total can thereby be detected, and a levelling of the substrate 21 (that is to say, a planar alignment of the substrate 21, relative to the remaining machine or process chamber) can be achieved by simultaneous minimization of all the line offsets 92.”  See also paragraph 0092, disclosing “By the total of three positioning elements 40, which can be arranged in a manner distributed uniformly around the cylinder axis of the construction cylinder arrangement 1 being adjusted, the tilting position of the substrate 21 relative to the base member 2 and relative to the entire machine, in which the three-dimensional object is produced, can be aligned.”  See also paragraph 0101, which discusses tilting as well.

As to claim 4, Pieger discloses that the measurement pattern is produced by illuminating at least a part of the base element in three different zones (measured positions 93, 94, and 95).  See paragraph 0104, disclosing “In the construction type shown, one positioning element 40 is provided in the piston under the substrate 21, at the angular positions which correspond to the measured positions 93, 94, 95 in each case so that the control of a positioning element 40 can directly be carried out via the line offset 92 of the associated measured position 93, 94, 95, respectively.”  See marked up Figure 8A below.

    PNG
    media_image1.png
    366
    347
    media_image1.png
    Greyscale

As to claim 5, Pieger discloses that the locations of at least two of the zones substantially correspond to the locations of adjusting elements with which the base element can be tilted with respect to the reference structure.  See paragraph 0104, disclosing “In the construction type shown, one positioning element 40 is provided in the piston under the substrate 21, at the angular positions which correspond to the measured positions 93, 94, 95 in each case so that the control of a positioning element 40 can directly be carried out via the line offset 92 of the associated measured position 93, 94, 95, respectively.”  See marked up Figure 8A above.

As to claim 6, Pieger discloses that the measurement pattern in each of the three zones comprises a plurality of laser points, in particular a laser line.  See paragraph 0102, disclosing a laser line 91.  See also Figure 8A above.

As to claim 7, Pieger discloses that the measurement is used to determine at least a three-dimensional shape (“the geometry”) of at least a part of a surface of the base element.  See Figures 8A and paragraphs 0102, cited above, and see also Figure 8B and paragraph 0105, reciting that “[0105] FIG. 8B again illustrates the geometry during the triangulation measurement in the context of the invention as a side view. The line type measuring laser beam 97 from the laser diode 86 strikes the gap 89 at an acute angle 98, e.g., of approximately 45° in this case. A first portion of the projected laser line 91 is located at the upper side of the substrate 21 and a second portion of the projected laser line 91 is located on the surface of the reference surface 90 with a (horizontal) line offset 92. The height offset 96 between the upper side of the substrate 21 and the upper side of the reference surface 90 can easily be determined from the line offset 92 and the angle 98 using the following equation:”

As to claim 8, Pieger discloses that the measurement pattern comprises a line- by-line scan of at least the part of the surface of the base element, wherein a plurality of individual images are taken with the camera during the line-by-line scan.  See paragraph 0101, disclosing “By switching the scanning position of the optical scanner unit 82, different positions, which are illuminated by the laser diodes 86, can then be selectively selected and detected with the camera with high resolution.”

As to claim 9, Pieger discloses that the measurement determines at least a height (“height offset 96”) of the base element relative to a reference structure.  See paragraph 0102, disclosing “In the case of a height offset between the substrate 21 and the reference surface 90, the (projected) laser line 91 has a line offset 92 when viewed from above and approximately parallel with the local direction of the gap 89. This line offset 92 can readily be detected by the camera, if it is directed towards the position 93 by means of the optical scanner unit, with an automatic image identification system and can be processed electronically, in particular for automatic positioning element control.”  See also paragraphs 0105-107, disclosing determining the height offset: “The height offset 96 between the upper side of the substrate 21 and the upper side of the reference surface 90 can easily be determined from the line offset 92 and the angle 98 using the following equation:  Height offset (96)/Line offset (92)=tan(angle (98))”

As to claim 10, Pieger discloses and/or makes obvious further comprising comparing the sites of incidence of the laser light on the base element monitored with the camera with the expected sites of incidence (i.e., via the line offset 92 from the reference surface 90) of the laser light on the base element for measuring the base element.  See paragraph 0102, disclosing “In FIG. 8A, the measurement principle applied is explained in greater detail by way of example as a plan view of the substrate 21. The laser diode 86 directs a laser line 91 towards a gap 89 between the substrate 21 and a reference surface 90 of the process chamber, for example, the bottom of the process chamber. The laser line 91 preferably extends approximately perpendicularly to the local gap 89. In the case of a height offset between the substrate 21 and the reference surface 90, the (projected) laser line 91 has a line offset 92 when viewed from above and approximately parallel with the local direction of the gap 89. This line offset 92 can readily be detected by the camera, if it is directed towards the position 93 by means of the optical scanner unit, with an automatic image identification system and can be processed electronically, in particular for automatic positioning element control.”

As to claim 11, Pieger discloses that the measurement pattern illuminates only the base element or wherein only sites of incidence of the laser light on the base element are evaluated, or both.  See paragraph 0102, disclosing in part that “The laser diode 86 directs a laser line 91 towards a gap 89 between the substrate 21 and a reference surface 90 of the process chamber, for example, the bottom of the process chamber.”

As to claim 12, Pieger discloses that the machine further comprises a machining laser, and that after the measurement of the base element then for manufacturing layers of at least one three-dimensional object on the base element at least parts of layers of powdery material on the base element are illuminated with machining patterns made of laser light, the machining patterns being generated by deflecting a laser beam of the machining laser by said scanner optical system.  See paragraphs 0098-99, disclosing that “[0098] The freshly applied powder layer is subsequently locally illuminated, and thereby locally powerfully heated, from above with a processing laser beam 80 (here, being introduced from a local processing laser 81 and through a window 83 into the process chamber 72) at positions which are designated for a local compaction (melting, sintering) of the powdered material 74. In this case, the processing laser beam 80 is guided (scanned) by an optical scanner unit 82 (in particular containing one or more mirrors that can be pivoted in total about at least two axes) over the substrate.  [0099] Subsequently, additional layers are produced until the three-dimensional object is completed. Excess powdered material 74 can be swept into a collection container 74a with the slide 77.”

As to claim 13, Pieger does not disclose after the measurement of the base element then layers of powdery material are applied on the base element for manufacturing layers of at least one three-dimensional object on the base element, the layers of powdery material being optically checked with said camera before the high-energy beam is used.
However, Small as incorporated would make obvious that after the measurement of the base element then layers of powdery material are applied on the base element for manufacturing layers of at least one three-dimensional object on the base element, the layers of powdery material being optically checked with said camera before the high-energy beam is used.  Small is designed to be repeated, as shown by step 414 in Figure 4.  See paragraph 0039, disclosing that “If the threshold is not exceeded or if a subsequent calibration is desired to further refine the updated scan optic actuation corrections, the initial scan optic corrections can be replaced with the modified scan optic actuation corrections and the calibration method can be repeated at 414.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that after the measurement of the base element then layers of powdery material are applied on the base element for manufacturing layers of at least one three-dimensional object on the base element, the layers of powdery material being optically checked with said camera before the high-energy beam is used in order to prevent pattern errors with each modified scan and to further refine the scan optic actuation corrections.

As to claim 14, Pieger does not disclose the full limitation of the measurement pattern comprises at least one triangulation point, in a measurement sequence sites of incidence of the at least one triangulation point are monitored at different travel positions of the base element in the base body using the camera and associated measurement sequence data are obtained, wherein the triangulation point is generated by a deflected laser beam which is directed at the base element at a fixed angle during the measurement sequence, the measurement sequence data are compared with reference measurement sequence data from a reference measurement sequence, wherein sites of incidence of the at least one triangulation point were also monitored within the scope of the reference measurement sequence at different travel positions of a reference base element in the base body using the camera and the associated reference measurement sequence data were obtained, wherein the triangulation point was generated by a deflected laser beam, which was directed at the reference base element at a reference angle fixed during the reference measurement sequence, and correction information for the measurement of the base element is derived from the comparison of the measurement sequence data and the reference measurement sequence data.
However, Muehlhoff discloses and makes obvious the full limitation of the measurement pattern comprises at least one triangulation point, in a measurement sequence sites of incidence of the at least one triangulation point are monitored at different travel positions of the base element in the base body using the camera and associated measurement sequence data are obtained, wherein the triangulation point is generated by a deflected laser beam which is directed at the base element at a fixed angle during the measurement sequence, the measurement sequence data are compared with reference measurement sequence data from a reference measurement sequence, wherein sites of incidence of the at least one triangulation point were also monitored within the scope of the reference measurement sequence at different travel positions of a reference base element in the base body using the camera and the associated reference measurement sequence data were obtained, wherein the triangulation point was generated by a deflected laser beam, which was directed at the reference base element at a reference angle fixed during the reference measurement sequence, and correction information for the measurement of the base element is derived from the comparison of the measurement sequence data and the reference measurement sequence data.
See column 7, line 41 to column 8, line 21, reciting that:
(24) In a first method step, the scanning device is controlled in such a way that the diode beam 16 (see also FIG. 1 and FIG. 2) is directed to a point P.sub.1 which lies on the X-axis like articulation points A.sub.1 and A.sub.2, but preferably near the object edge in direction -x. As was already described above, the amount of deviation of point P.sub.1 from the focal plane is determined based on the reflection of point P.sub.1 by comparing the actual position with the comparison of the reference position stored in the evaluating unit.

(25) In the next step, the scanning device is controlled in such a way that the laser beam is directed to a point P.sub.2 on the plane XY to be scanned, wherein point P.sub.2, like articulation points A.sub.1 and A.sub.2, lies on the X-axis, but preferably close to the object edge in direction +x. The deviation from the focal plane is determined in the same way for the reflection of point P.sub.2.

(26) The determined deviations for P.sub.1 and P.sub.2 are sent to the drive elements 20 and 21 as oppositely directed adjustment commands, so that a tilting about the Y-axis is caused (as was already shown), specifically, by the amount that was determined as the deviation from the reference position. The X-axis is now oriented parallel to the focal plane X'Y' with high precision or already lies within the focal plane X'Y'.

(27) Subsequently, the scanning device is controlled in such a way that the diode radiation 16 is directed to a point P.sub.3 which lies on the Y-axis like articulation point A.sub.3, but preferably near the object edge in direction -y. The actual position value is now detected with the triangulation assembly 12 as was described above and an adjustment command for the drive element 22 is determined from the deviation between the actual position and the reference position of the reflection of P.sub.3 on the CCD line 15, is sent to the drive element 22 and causes the object holder 11 to be tilted about the X-axis, so that orientation of the Y-axis parallel to the focal plane X'Y' is now achieved.

(28) Optionally, the aforementioned method steps can now be repeated and, insofar as there are still discrepancies measurable between the actual position values and the reference position values, respecting the reflections of points P.sub.1, P.sub.2, P.sub.3, position corrections can be carried out in the manner described above. Further, by simultaneous control of the control elements 20, 21, 22 in the same movement direction, the object 9 can be advanced in coordinate z until the reflections of P.sub.1, P.sub.2, P.sub.3 are imaged on the CCD line with maximum intensity. An exact orientation of the object 9 relative to the scanning device is achieved in this way.

Muehlhoff discloses that these features are beneficial, teaching in column 4, lines 28-34 that “This construction of the adjusting device according to the invention has the advantageous result that the angle adjusting movements about the X-axis on the one hand and Y-axis on the other hand can be carried out independent from one another and the X-axis need no longer be readjusted while the Y-axis is moved, and vice versa.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation of the measurement pattern comprises at least one triangulation point, in a measurement sequence sites of incidence of the at least one triangulation point are monitored at different travel positions of the base element in the base body using the camera and associated measurement sequence data are obtained, wherein the triangulation point is generated by a deflected laser beam which is directed at the base element at a fixed angle during the measurement sequence, the measurement sequence data are compared with reference measurement sequence data from a reference measurement sequence, wherein sites of incidence of the at least one triangulation point were also monitored within the scope of the reference measurement sequence at different travel positions of a reference base element in the base body using the camera and the associated reference measurement sequence data were obtained, wherein the triangulation point was generated by a deflected laser beam, which was directed at the reference base element at a reference angle fixed during the reference measurement sequence, and correction information for the measurement of the base element is derived from the comparison of the measurement sequence data and the reference measurement sequence data as taught by Muehlhoff in order to achieve the advantageous result that the angle adjusting movements about the X-axis on the one hand and Y-axis on the other hand can be carried out independent from one another and the X-axis need no longer be readjusted while the Y-axis is moved, and vice versa.

As to claim 15, Pieger discloses that the measurement pattern comprises at least three triangulation points (at measured positions 93, 94, 95), and the triangulation points are formed as corner points of the measurement pattern, to which straight portions of the measurement pattern adjoin.  See also paragraph 0052, disclosing “A triangulation measurement at least at two, e.g., three, positions of the substrate edge is particularly suitable.”  See also paragraph 0054, disclosing “With triangulation measurement, it is readily possible to determine the tilting of the substrate relative to the reference surface (for example, the bottom) of the process chamber.”  See also paragraph 0105, disclosing “FIG. 8B again illustrates the geometry during the triangulation measurement in the context of the invention as a side view. The line type measuring laser beam 97 from the laser diode 86 strikes the gap 89 at an acute angle 98, e.g., of approximately 45° in this case.”

    PNG
    media_image1.png
    366
    347
    media_image1.png
    Greyscale


As to claim 16, Pieger does not one or more curve parameters are each determined from the measurement sequence data and the reference measurement sequence data, which in each case describe a fitted curve, which is fitted to the sites of incidence monitored as a function of the travel position of the base element in the base body.
However, Small discloses one or more curve parameters are each determined from the measurement sequence data and the reference measurement sequence data, which in each case describe a fitted curve, which is fitted to the sites of incidence monitored as a function of the travel position of the base element in the base body.  Small teaches in paragraph 0043 that “Curve fitting algorithms 536 can determine various parametric functions and their derivatives that fit values in the various tables of the software 512. Algorithms can include polynomial regression and interpolation, and approaches can include least squares, Newtonian, Gauss-Newton, etc. The various algorithms herein may be, for example, embodied as software or firmware instructions carried out by a digital computer or controller.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that one or more curve parameters are each determined from the measurement sequence data and the reference measurement sequence data, which in each case describe a fitted curve, which is fitted to the sites of incidence monitored as a function of the travel position of the base element in the base body because Small teaches that using a camera system that trace accuracy for the laser beam of a few microns or less can be achieved for a variety of patterning applications

As to claim 17, Pieger does not disclose wherein the correction information is determined from an offset of the curves of the measurement sequence data and the reference measurement sequence data.
However, Small discloses wherein the correction information is determined from an offset of the curves of the measurement sequence data and the reference measurement sequence data.  Small teaches in paragraph 0043 that “Curve fitting algorithms 536 can determine various parametric functions and their derivatives that fit values in the various tables of the software 512. Algorithms can include polynomial regression and interpolation, and approaches can include least squares, Newtonian, Gauss-Newton, etc. The various algorithms herein may be, for example, embodied as software or firmware instructions carried out by a digital computer or controller.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the correction information is determined from an offset of the curves of the measurement sequence data and the reference measurement sequence data. because Small teaches that using a camera system that trace accuracy for the laser beam of a few microns or less can be achieved for a variety of patterning applications

As to claim 18, both Pieger does not disclose that the fitted curve is a hyperbolic curve and the curve parameters are hyperbolic parameters, and that a position of a pole point of the fitted hyperbolic curve is determined from the one or more hyperbolic parameters, and the correction information is determined from a comparison of the positions determined of the pole points of the fitted hyperbolic curve of the measurement sequence data and the reference measurement sequence data.
However, Small makes obvious that the fitted curve is a curve and the curve parameters are parameters, and that a position of a pole point of the fitted curve is determined from the one or more parameters, and the correction information is determined from a comparison of the positions determined of the pole points of the fitted curve of the measurement sequence data and the reference measurement sequence data.  Small teaches in paragraph 0043 that “Curve fitting algorithms 536 can determine various parametric functions and their derivatives that fit values in the various tables of the software 512. Algorithms can include polynomial regression and interpolation, and approaches can include least squares, Newtonian, Gauss-Newton, etc. The various algorithms herein may be, for example, embodied as software or firmware instructions carried out by a digital computer or controller.”  Additionally, utilizing hyperbolic parameters and hyperbolic curves for curve fitting is well known and conventional in light of the disclosure of “polynomial regression and interpolation, and approaches can include least squares, Newtonian, Gauss-Newton, etc.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fitted curve is a hyperbolic curve and the curve parameters are hyperbolic parameters, and that a position of a pole point of the fitted hyperbolic curve is determined from the one or more hyperbolic parameters, and the correction information is determined from a comparison of the positions determined of the pole points of the fitted hyperbolic curve of the measurement sequence data and the reference measurement sequence data because Small teaches that using polynomial regression and interpolation, and approaches can include least squares, Newtonian, Gauss-Newton, etc. and hyperbolic curves and parameters are well known and conventional alternatives to the disclosed approaches.

As to claim 19, Pieger does not disclose that the fixed angle extends obliquely to a direction of travel of the base element in the base body.
However, both Small and Muehlhoff disclose oblique angles.  See, for example, Figure 8B of Muehlhoff and Figures 1-3 of Small.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fixed angle extends obliquely to a direction of travel of the base element in the base body in order to achieve the calibration and accuracy benefits of Muehlhoff and Small.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In dependent claim 7, the term “a three-dimensional shape of at least a part of a surface of the base element” is used; contrast claim 7 with the term in claim 1, which recites “the three-dimensional shape of at least part of the surface of the base element”  It is unclear why the term “the” or “a” is omitted before the word “part” in claim 1.